Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Claims 1, 3-5, 9-12, and 15-32 are being prosecuted. Claims 6-8, 13, 14, and 33-41 are withdrawn as being directed to non-elected claims. Applicant have now presented arguments traversing the species election with respect to how the non-elected species all fall under the elected species, “molecules”, and fluorescently labeled antibodies, or fragments thereof, also fall under the elected species, “fluorescent particles”. Applicant’s arguments have been considered but are not convincing because the non-elected species all require different search terms and search strategies. For example, a search for “molecules” does not include a search for the non-elected analyte species. A different search would be required for each of the non-elected species. 

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1, 3-5, 9-12, and 15-32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yantz et al (US 2012/0045826, Pub Date: 02/23/2012, hereinafter “Yantz”) for the reasons of record in the office action dated 11/23/21. 
	With respect to movement of fluids within the cassette being controlled by pneumatic pressure from outside of the cassette, Yantz teaches a fluid pump that is connected to the cassette and thus “outside of the cassette” for movement of fluids within the cassette (see the last 3 lines of paragraph [0017]). 

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim(s) 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yantz et al (US 2012/0045826, Pub Date: 02/23/2012, hereinafter “Yantz”), as applied to claims 1 and 24 above, and further in view of Chandler (US Patent 5,648,274; Patent Date: 07/15/1997) for the reasons of record in the office action dated 11/23/21.

8.	Claim(s) 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yantz et al (US 2012/0045826, Pub Date: 02/23/2012, hereinafter “Yantz”) in view of Chandler (US Patent 5,648,274; Patent Date: 07/15/1997)  as applied to claims 1, 24, and 28 above, and further in view of Geisberg (US Patent 6,649,418; Patent Date: 11/18/2003) for the reasons of record in the office action dated 11/23/21.

Response to Arguments
9.	Applicant's arguments filed 2/23/22 have been fully considered but they are not persuasive. 
	With respect to the 102 and 103 rejections over Yantz and Yantz in view of Chandler and further in view of Geisberg, Applicants argue that no reference or combination of references teach or suggest the photonic labeling, separation, and detection/counting of single molecules without magnification all occurring in a single cassette with only a sample added thereto. 
	Applicant’s arguments have been considered but are not convincing. As noted in the previous office action, Yantz teaches photonic labeling, separation, and detection/counting. Yantz also teaches a method that yields a digital image in Figure 18B of individual stained S. aureus cells (i.e. single molecules) without magnification (see Example 6, specifically paragraph [0270]). 

Conclusion
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L CHIN whose telephone number is (571)272-0815. The examiner can normally be reached Monday - Friday, 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER L CHIN/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



6/15/2022